           Case 1:19-cr-00159-DLH Document 2 Filed 09/04/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                      INDICTMENT

                 v.                           Case No. ______________________

                                              Violations: 18 U.S.C. §§ 1344, 1349, 2316,
KELLY ANTHONY GLATT                           2317, and 2

                                     COUNT ONE

                                      Bank Fraud

The Grand Jury Charges:

      1.      The Charge. Between on or about February 20, 2014, to on or about July

31, 2017, in the District of North Dakota, KELLY ANTHONY GLATT, individually,

and by aiding and abetting, with the intent to defraud, knowingly executed and attempted

to execute a scheme to: (1) defraud Choice Financial Group and Northland Financial,

financial institutions whose deposits were insured by the Federal Deposit Insurance

Corporation (FDIC), and (2) obtain any of the money, funds, assets, and other property

owned by, and under the custody and control of, Choice Financial Group and Northland

Financial, by means of false and fraudulent pretenses, representations, and promises;

      2.      The Scheme. KELLY ANTHONY GLATT is the owner of KG

TRUCKING, LLC and KG LIVESTOCK, and is a rancher who, during the time period

of Count One of the Indictment, lived in Morton County, North Dakota. Choice

Financial Group is a North Dakota banking corporation and is the successor entity of

Northland Financial, which on or about October 23, 2015, merged with Choice Financial
         Case 1:19-cr-00159-DLH Document 2 Filed 09/04/19 Page 2 of 6



Group. Throughout this Indictment, “Choice Financial Group” refers to both Choice

Financial Group and its predecessor entity, Northland Financial.

      On February 20, 2014, Choice Financial Group entered into a Line of Credit

Agreement with KELLY ANTHONY GLATT, to which KELLY ANTHONY GLATT

signed. Additionally, on February 20, 2014, Choice Financial Group and KELLY

ANTHONY GLATT entered into Promissory Note Number 04 318349 84 (“Promissory

Note”) for a principal sum of $1,500,000.00, to which KELLY ANTHONY GLATT

signed. The purpose of this loan was for KELLY ANTHONY GLATT to purchase cattle

and livestock-related supplies. On or about February 20, 2014, KELLY ANTHONY

GLATT signed a Security Agreement granting Choice Financial Group a security interest

in all of his accounts and other rights to payment, inventory, equipment, instruments and

chattel paper, general intangibles, documents, farm products and supplies, government

payments and programs, investment property, and deposit accounts. Additionally, in this

Security Agreement, it states that “farm products and supplies” include “all poultry and

livestock and their young, along with their produce, products, and replacements.” Choice

Financial Group and KELLY ANTHONY GLATT modified their February 20, 2014,

Promissory Note on May 27, 2015, by executing a Loan Extension Agreement and on

September 23, 2016, by executing a Change in Terms Agreement.

      On February 22, 2017, Choice Financial Group sent KELLY ANTHONY GLATT

a letter demanding payment in full of the $1,500,000.00, February 20, 2014, Promissory

Note by March 3, 2017. In this same letter, Choice Financial Group directed KELLY
          Case 1:19-cr-00159-DLH Document 2 Filed 09/04/19 Page 3 of 6



ANTHONY GLATT to assemble all of the collateral securing the Promissory Note and

make it available to Choice Financial Group on March 3, 2017.

       On March 8, 2017, with the intent to defraud Choice Financial Group and to

obtain any of the money, funds, assets, and other property owned by, and under the

custody and control of Choice Financial Group, by means of false and fraudulent

pretenses, representations, and promises, KELLY ANTHONY GLATT, under the name

of Nick Gross, filed an Agricultural Statutory Lien, Initial Financing Statement Number

17-000181540-5 (“Lien”), in the amount of $678,000.00, with the North Dakota

Secretary of State’s Office. In North Dakota, agricultural liens are prioritized before all

other liens. The supplier listed on the Lien is Nick Gross, Napoleon, North Dakota. The

purchaser listed on the Lien is KELLY GLATT, Mandan, North Dakota.

       On or about March 8, 2017, KELLY ANTHONY GLATT told Nick Gross that he

had registered a lien with the North Dakota Secretary of State against KELLY

ANTHONY GLATT in Nick Gross’ name. Additionally, KELLY ANTHONY GLATT

told Nick Gross when the bank (Choice Financial Group) foreclosed on his loan and sold

collateral, Nick Gross would receive the Lien amount before the bank (Choice Financial

Group) would receive payment. Thereafter, KELLY ANTHONY GLATT told Nick

Gross that once Nick Gross received the Lien payment amount, Nick Gross could give

KELLY ANTHONY GLATT a portion of the Lien payment amount. Finally, after

registering the Lien with the North Dakota Secretary of State in Nick Gross’ name,

KELLY ANTHONY GLATT told Nick Gross, “I believe I was just able to rob a bank

without using a gun.”
         Case 1:19-cr-00159-DLH Document 2 Filed 09/04/19 Page 4 of 6



       As alleged in Count Two of the Indictment, between on or about May 1, 2017, and

on or about July 31, 2017, with the intent to defraud Choice Financial Group and to

obtain any of the money, funds, assets, and other property owned by, and under the

custody and control of Choice Financial Group, by means of false and fraudulent

pretenses, representations, and promises, KELLY ANTHONY GLATT, individually, and

by aiding and abetting, unlawfully received, concealed, stored, bartered, bought, sold, and

disposed of livestock, namely, cattle over which Choice Financial Group had a secured

interest, which had moved in and constituted a part of interstate commerce, namely, to

South Dakota, knowing the same had been stolen, to conceal the cattle’s location from

Choice Financial Group.

       As alleged in Count Three of the Indictment, between on or about May 1, 2017,

and on or about July 31, 2017, with the intent to defraud Choice Financial Group and to

obtain any of the money, funds, assets, and other property owned by, and under the

custody and control of Choice Financial Group, by means of false and fraudulent

pretenses, representations, and promises, KELLY ANTHONY GLATT, individually, and

by aiding and abetting, unlawfully transported livestock, namely, cattle over which

Choice Financial Group had a secured interest, in interstate commerce, namely, to South

Dakota, knowing the same had been stolen, to conceal the cattle’s location from Choice

Financial Group.

       In violation of Title 18, United States Code, Sections 1344, 1349, and 2.
         Case 1:19-cr-00159-DLH Document 2 Filed 09/04/19 Page 5 of 6



                                      COUNT TWO

                           Interstate Sale of Stolen Livestock

The Grand Jury Further Charges:

       Between on or about May 1, 2017, and on or about July 31, 2017, in the District of

North Dakota,

                              KELLY ANTHONY GLATT,

individually, and by aiding and abetting, unlawfully received, concealed, stored, bartered,

bought, sold, and disposed of livestock, namely, cattle belonging to the following

individuals:

   • Choice Financial Group;

   • Nick Gross;

   • Craig Weigel;

   • Kim Ressler;

   • Tom Chisholm; and

   • Hal “C.J.” Johnsrud, II,

which had moved in and constituted a part of interstate commerce, namely, to South

Dakota, knowing the same had been stolen;

       In violation of Title 18, United States Code, Sections 2317 and 2.
           Case 1:19-cr-00159-DLH Document 2 Filed 09/04/19 Page 6 of 6



                                      COUNT THREE

                       Interstate Transportation of Stolen Livestock

The Grand Jury Further Charges:

         Between on or about May 1, 2017, and on or about July 31, 2017, in the District of

North Dakota,

                               KELLY ANTHONY GLATT,

individually, and by aiding and abetting, unlawfully transported livestock, namely, cattle

belonging to the following individuals:

   • Choice Financial Group;

   • Nick Gross;

   • Craig Weigel;

   • Kim Ressler;

   • Tom Chisholm; and

   • Hal “C.J.” Johnsrud, II,

in interstate commerce, namely, to South Dakota, knowing the same had been stolen;

         In violation of Title 18, United States Code, Sections 2316 and 2.

                                           A TRUE BILL:

                                           _________________________________
                                           /s/ Foreperson
                                           Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

JJO/kt
